Citation Nr: 1147363	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a disability manifested by loss of balance.

4.  Entitlement to a compensable initial disability rating for hemorrhoids.

5.  Entitlement service connection for left ear hearing loss.

6.  Entitlement to an effective date earlier than September 6, 2007, for a grant of service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Senior Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2008 and later by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans Law Judge in September 2011.

The Board finds that a claim for secondary service connection for a disability manifested by loss of balance has been raised by the evidence.  In this regard, the Veteran's recent VA treatment records suggest that his loss of balance had onset following surgery on the cervical spine disorder for which he is currently seeking service connection.  That secondary service connection claim has not been adjudicated by the RO and is not ready for appellate review.  Accordingly, the claim for secondary service connection for a loss of balance is referred to the RO for appropriate action.   

The reopened claim for service connection for a lumbar spine disorder and the claim for service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back disorder was previously denied by the Board in May 1991 on the basis that in-service symptomatology involving the low back was acute and transitory and resolved without residual impairment, and that a post service back disorder was not shown to be related to active service.   

2.  The additional evidence presented since May 1991 includes presumed credible lay testimony of ongoing symptoms of back pain since service. 

3.  The additional evidence associated with the claims file since the May 1991 Board decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability. 

4.  A disability manifested by loss of balance was not present during service, was not manifested until many years after service, and there is no credible evidence indicating that a current balance disorder is related to service.  

5.  The Veteran's hemorrhoids are no more than moderate in degree, and are not large, thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences, and they have not caused anemia or fissures.

6.  On September 22, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal regarding the claim for service connection for left  ear hearing loss be withdrawn.  

7.  On September 22, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal regarding the effective date earlier than September 6, 2007, for a grant of service connection for hemorrhoids be withdrawn.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the Board's May 1991 decision, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002). 

2.  A disorder exhibited by loss of balance was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  The criteria for a compensable initial rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

4.  The criteria for withdrawal of an appeal regarding the claim for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

5.  The criteria for withdrawal of an appeal regarding the effective date earlier than September 6, 2007, for a grant of service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).  

Regarding the request to reopen a claim for service connection for a lumbar spine disorder, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a January 2008 VCAA letter, the Veteran was provided notice of the criteria necessary for reopening his previously denied claim.  In addition, he was informed of the reason for the prior denial of service connection.  Although the letter inadvertently referred to the RO's May 1990 decision rather than the Board's May 1991 appellate decision, this error was not prejudicial because both denied the claim on essentially the same basis.  VA has therefore substantially fulfilled its specific duties to notify with regard the veteran's claim to reopen.  Moreover, in view of the Board's favorable decision with respect to the request to reopen the matter involving service connection for the lumbar spine disorder, further assistance is not required to substantiate that element of the claim.

Regarding the claim for service connection for a disorder manifested by loss of balance, the Board notes that the Veteran was provided a VCAA notification letter in September 2008 that provided him with all of the required information.

The Board notes that the Veteran's claim for a higher rating for hemorrhoids arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  The Board concludes, therefore, that the appeal may be adjudicated without remand for further notification. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service medical records and post service treatment records have been obtained.  The Veteran has also had a hearing.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

He was afforded disability evaluation examinations for his increased rating claim.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Board also concludes that a VA examination and/or opinion regarding the claim for loss of balance is not warranted as there is no credible evidence indicating that a current balance disorder may be related to service.  VA did not obtain an opinion with respect to the Veteran's claim for service connection on a direct basis.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In this case VA was not required to obtain a medical opinion with respect to this issue because the record does not contain any credible evidence that the Veteran's loss of balance may be associated with his military service or with a service connected disability.  For reasons explained below, the Board finds that his testimony of continuity of symptoms since service is not credible.  Also, the Veteran's own conclusory, generalized statement that his loss of balance was somehow related to his claimed injuries during training in service is insufficient to trigger VA's duty to provide a medical examination.  Waters v. Shinseki,  601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  The Waters Court noted that since all Veterans could make bare assertions that a service connected illness caused their current medical problems requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case." Id at 1278.  The Federal Circuit "expressly rejected" the "theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Id at 1278-1279.  

The Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.  All reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

I.  Whether New and Material Evidence Has Been Presented To Reopen A Claim For Service Connection For A Lumbar Spine Disorder.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as arthritis or organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) . 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) .

The Veteran had active service from November 1972 to November 1975.  He contends that the RO committed error in refusing to reopen and grant his claim for service connection for a lumbar spine disorder.  He asserts that his current back problems were incurred in service when he was injured in pugil stick training. 

The Veteran's original claim for compensation was received in August 1989.  In support of his claim, the Veteran stated that he had gone on sick call for back problems while he was at Fort Sill.  He also stated that he had problems with his neck.  

The evidence which was of record at that time included the Veteran's service medical treatment records which reflected that he had been seen on several occasions for complaints pertaining to the back.  A service treatment record dated in July 1973 notes that he reported that his back had been hurting for a week.  He could not remember how it got hurt.  A service radiology report dated in July 1973 shows that an x-ray of the spine was negative for abnormality.  A service physical therapy record dated in July 1973 notes that he had no muscle spasms and minimal tenderness.  He had a full range of motion of the trunk.  There was a quarter inch of shortening of the left lower extremity, and a slight scoliosis curse to the left.  There were no motor or sensory changes.  The impression was acute low back pain.  The Veteran was subsequently seen on one additional occasion at the PT clinic for low back pain and it was noted that the pain had improved somewhat.

In October 1973, the Veteran was seen at a camp dispensary where he reported having back pains for several months.  He said that for the past weeks he had worse pain with a sharp stabbing.  There was questionable pain in the legs.  On examination, there was mild tightness of the upper lumbar paraspinal muscles on the right.  There was increased pain with flexion.  The impression was muscle strain.  

In November 1974, it was noted that he had low back pain for one day with no injury.  At a physical therapy clinic it was noted that he had woken up that morning with low back pain.  He reported having a problem in the past due to an excessively soft mattress.  Examination showed that one leg was a quarter inch longer than the other with a curve of the back.  X-rays were reported as negative.  The plan was to treat him for several days with physical therapy and for him to place plywood under his mattress.  

The report of a medical examination conducted in July 1975 for the purpose of separation from service reflects that clinical evaluation of the spine was normal.  

Also of record at the time of the original adjudication was the report of a VA examination conducted in March 1990.  The report shows that the Veteran gave a history of onset of back symptoms in service, and of post service treatment with traction in 1976.  

In a rating decision of April 1990, the RO denied the claim for service connection for a back condition.  The RO noted that the Veteran's service medical records showed complaints of back pain during service, but that examination at time of separation showed a normal examination of the spine.  The RO concluded that service connection for a back disorder should be denied because the evidence shows that the condition resolved, and no back problems were again noted until the VA examination. 

Thereafter, the Veteran submitted a written statement from Linda Delo, D.O., dated in June 1990.  She stated that the Veteran had been under her care since 1987, and had been treated for neck and low back sprains which he said he had suffered since he was in the Army in 1973.  The RO subsequently confirmed the denial of the claim in a statement of the case of June 1990. 

In December 1990, the Veteran submitted private treatment records dated in February 1977 which show that he was hospitalized for treatment of an acute lumbar strain.  He complained of having excruciating pain in the lumbosacral area and down the legs.  He improved after being placed in traction.  X-rays were normal.  Thereafter, the RO confirmed the denial of the claim in a supplemental statement of the case issued in January 1991.  

The Veteran subsequently appealed to the Board.  In a decision of May 1991, the Board denied the appeal.  The basis of the decision was a finding that the in-service symptoms regarding the low back were acute and transitory and resolved.  The Board also stated that arthritis of the spine was not manifested during active service or until approximately 13 years after separation from service.   

The decision which denied service connection for a lumbar spine disorder is final based upon the evidence then of record. 38 U.S.C.A. § 7104.  However, a claim will be reopened if new and material evidence is submitted. 38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110   (2010).

The additional evidence that has been presented includes recent VA treatment records which reflect back and neck complaints, including an x-ray report dated in January 2005 which notes disc space narrowing from L1-2 to L3-4 disc levels which was compatible with disc disease.  He also had mild anterior reduction of vertebral body heights at T12 and L1 which may be secondary to prior injury.  The VA treatment records also include a record dated in September 2009 in which a VA physician reviewed the content of service medical records pertaining to low back pain, and then offered an assessment that stated that "patient brings medical records which document back pain dating back to his military service which indicate that he has had episodes of chronic back pain dating to service."  No further explanation of the rationale for this statement was given.

The additional evidence which has been presented also includes the testimony given by the Veteran during the hearing held in September 2011.  He testified that he first injured his back and neck in service when doing hand to hand combat training using pugil sticks.  He reported that about six to seven months later he went to sick call and was told that he had a severe muscle strain.  He recounted being treated five or six times in service.  He further testified that he was again seen for treatment after service in 1977.  He recounted having experienced numbness in his arms and legs which had gotten worse over the years.  He stated that since separation from service his back had been bothering him the whole time.  

The Board finds that the evidence added to the file in the context of the attempt to reopen the claim of entitlement to service connection for a back disorder raises a reasonable possibility of substantiating the claim.  The Board notes that the VA X-ray report which has been presented indicates that the Veteran's spine disorder may be consistent with a prior injury.  This tends to provide some support for his claim that his back problems developed following an injury in service during military training.  The VA physician statement of September 2009 suggests that current back problems are related to service.  Finally, the Board also notes that the previously considered evidence did not include any testimony from the Veteran.  His recent testimony addresses one of the missing elements at the time of the prior denial, namely continuity of symptoms from service until present.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Therefore, the Board concludes that new and material evidence has been presented to reopen the claim of entitlement to service connection for a back disorder. 


II.  Entitlement to Service Connection for a Disability
Manifested by Loss of Balance.

The Veteran contends that he developed a balance disorder during service when he was hit in the head by a pugil stick.  He presented testimony to this effect during the hearing held before the undersigned Veteran's law judge.  

The Veteran's service medical records do not contain any mention of either a head injury or any problems pertaining to balance.  The report of a medical examination conducted in July 1975 reflects that his head, ears, and all neurologic findings were normal.  It was noted that he reported that he was in good health.  Similarly, the report of another medical examination conducted later in July 1975 for the purpose of his release from active duty again showed that all examination findings were normal.  

There is no evidence from within a year after separation from service showing that a balance disorder was manifested.  In fact, the report of a hospitalization dated more than a year after separation in February 1977 is negative for any mention of a head injury or balance problems.  

When he filed his original claim for disability compensation in July 1989, the Veteran did not make any mention of a head injury or a problem with balance.  The report of a VA examination conducted in March 1990 is negative for complaints or findings of a head injury or balance problems.  A letter from his treating physician Linda Delo, D.O., dated in June 1990, mentioned that he had been treated numerous times for neck and low back pain, but the letter did not mention a balance problem or head injury at all.  

The Veteran filed another claim for VA compensation in September 2007, but again did not mention a head injury or balance problems.  

VA treatment records negative for references to a head injury.  Regarding balance problems, a record dated in February 2008 noted that the Veteran had no history of syncopal episodes.  A subsequent record dated in June 2008 noted that the Veteran stated that he had not regained his balance since having surgery [of the neck for disc disease].  On examination, it was noted that he was a bit ataxic with standing and turning, but once oriented he had a normal gait.  

It was not until August 2008 that the Veteran submitted his claim for disability compensation for a loss of balance.  He alleged in his claim form that in his right ear the hairs were knocked off and that caused him to have no balance.   

After reviewing all of the evidence, the Board finds that a disability manifested by loss of balance was not present during service, was not manifested until many years after service, and there is no reason to believe that a current balance disorder is related to service.  In this case, the service treatment records establish that there was no event or injury concerning a head injury that occurred during service.  The records likewise weigh against a finding that there were balance problems during service.  When being treated for low back problems during service (which the Veteran now contends were due to pugil stick training), he made no mention of complaints regarding a head injury (which he now also claims was due to pugil stick training).  The Board has noted that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in addition, the normal separation examination weighs against his contention that he had ongoing symptoms of a head injury since service.  The Board is of the opinion that the contemporaneous records have greater probative value than the recollections made many years later.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). 

The fact that there are no complaints by the Veteran of a head injury or balance problems, either in his treatment records or in his claims submitted to the VA, for a period of over thirty years further weighs against the claim.  This length of time is evidence against the claim. See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Finally, the Board notes that the VA treatment records reflect that when the Veteran reported having loss of balance in 2008, he dated the onset as being recent.  This is inconsistent with his current claim that it had onset during service.  The Board is of the opinion that the statements made when seeking medical care have higher level of probative value than the statements made in support of a claim for benefits.  

In summary, a disability manifested by loss of balance was not present during service, was not manifested until many years after service, and there is no credible evidence indicating that a current balance disorder is related to service.  Accordingly, the Board concludes that a disorder exhibited by loss of balance was not incurred in or aggravated by active military service.

III.  Entitlement to a Compensable Initial Disability Rating for Hemorrhoids.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. The assignment of a particular diagnostic code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Under 38 C.F.R. § 4.114 , Diagnostic Code 7336, a noncompensable rating is warranted where hemorrhoids are mild or moderate in degree.  A 10 percent rating is warranted where they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted where there is persistent bleeding with secondary anemia, or with fissures. 

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the full history of the Veteran's hemorrhoid disorder.  The Veteran's service medical records reflect that in June 1975 he was found to have protruding hemorrhoids and was referred to a surgical clinic.  Hemorrhoids were again noted on examination in July 1975.  

The Veteran filed a claim for disability compensation for hemorrhoids in August 2007.  The RO granted that claim in a decision of February 2008, and assigned a noncompensable initial rating.  The Veteran now appeals that rating.  

In the statement of the case, the RO correctly noted that the hemorrhoids were rated as noncompensably disabling.  Subsequently, in a supplemental statement of the case issued in June 2009, the RO incorrectly stated that the hemorrhoids were 10 percent disabling.  The RO subsequently corrected this error by issuing a supplemental statement of the case in July 2009 noting that the disorder was rated as noncompensably disabling.  

The Veteran has submitted statements addressing the current severity of his hemorrhoids, indicating he has anal bleeding.  During the hearing held before the undersigned, he testified that they bleed all the time.  

The Veteran's VA treatment records do not contain any significant references to his hemorrhoids.  

The report of an anal examination conducted by the VA in February 2008 reflects that the Veteran reported a history of developing hemorrhoids and discomfort while in the military.  He reported that he underwent a band ligation at that time.  He had no other surgery since then.  He reported that he has discomfort but no other significant symptoms.  If he has itching, he uses preparation H which resolves it.  He has no history of diarrhea, tenesmus or fecal incontinence.  He had no hospitalizations or surgeries for the hemorrhoids.  There were also no anal infections, fistula in ano or neoplasms.  He never had frank bleeding, but had noticed blood on wiping.  

On physical examination, anal sphincter tone was normal.  There was no evidence of leakage.  There were no fissures noted.  Hemorrhoids were present all around the perianal area.  They were described as significant.  They were nontender.  Internal hemorrhoids were felt at the 9 o'clock position.  The Veteran had a hemooccult negative stool.  Rectal prolapse was not evident.  The impression was hemorrhoids.  It was again noted that, apart from itching every other month or so and discomfort, he was essentially asymptomatic.  

The Veteran was afforded another VA hemorrhoids examination in January 2010.  The examiner did not review the claims file but reviewed electronic records and took a history from the Veteran.  The Veteran complained of having bright red blood with each bowel movement.  He complained of swelling in the anal area with pain once in a while.  He denied itching.  There was no diarrhea and no tenesmus.  He denied nausea, vomiting or abdominal pain.  He had a good appetite and had gained weight.  He had no hospitalization for hemorrhoids.  He used preparation H, and a daily enema for constipation.  There was no history of proctitis, anal infection or fistula.  The Veteran also denied anemia.  He denied effects on daily activities.  

On physical examination, there were multiple hemorrhoidal tags around the anal area.  They were nontender to palpation.  No leakage was noted.  There was no fistula and no rectal prolapse.  There was normal sphincter tone and no stool in the vault.  Secretion on the glove was slightly heme positive.  It was noted that a colonoscopy in 2009 showed internal hemorrhoids.  The diagnosis was hemorrhoids, internal and external, status post band ligation in service.  The Veteran is symptomatic with bleeding noted on wiping, swelling, occasional pain, but no itching.  The Veteran was employed and denied any effects on occupation.  

After considering the evidence of record pertaining to the Veteran's hemorrhoids, the Board finds that the Veteran's hemorrhoids are no more than moderate in degree.  The evidence reflects that they are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences so as to warrant a 10 percent rating.  Such findings are not shown in any of the medical evidence.  There is also no evidence of persistent bleeding of such severity as to result in anemia nor is there evidence of fissures so as to warrant a 20 percent rating.  Both VA examinations specifically found that there were no fissures.  Although the veteran apparently experienced bleeding on a regular basis, he himself denied having anemia on the 2010 VA examination.  Accordingly, the Board concludes that the criteria for a compensable rating for hemorrhoids are not met at any time, and a staged rating is not warranted. 

The Board is bound to consider whether the schedular ratings are inadequate, thus requiring the referral of the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds the symptoms associated with the veteran's service-connected hemorrhoids are reasonably described or contemplated by the rating criteria. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Furthermore, there is no evidence indicating the Veteran's hemorrhoids required hospitalization.  In fact, the VA examinations show that he has not been hospitalized or required surgery since service.  The Veteran himself conceded during the most recent VA examination that his hemorrhoids do not interfere with his employment. 

The Board is sympathetic to the Veteran's impairment due to his service-connected  hemorrhoids.  However, the Board finds the probative evidence of record does not establish the Veteran's hemorrhoids present an exceptional or unusual disability picture to warrant referring this case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). See also Thun v. Peake, 22 Vet. App. 111 (2008).  It does not establish the Veteran's hemorrhoids have markedly interfered with his ability to work; nor does it establish any exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule. See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

Therefore, as the preponderance of the evidence is against the Veteran's claim for a higher rating for his service-connected hemorrhoids, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny this claim. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


IV.  Entitlement to Service Connection for Left Hearing Loss and Entitlement
 to an Effective Date Earlier that September 6, 2007, for
 a Grant of Service Connection for Hemorrhoids.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 In the present case, the appellant withdrew his appeal regarding service connection for left ear hearing loss and an earlier effective date for compensation for hemorrhoids at the hearing in September 2011 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for those issues and it is dismissed. 


ORDER

1.  The request to reopen a claim for service connection for a low back disorder is granted.  To this extent only, the appeal of that issue is allowed. 

2.  Service connection for a disability manifested by loss of balance is denied.

3.  A compensable initial disability rating for hemorrhoids is denied.

4.  The appeal regarding entitlement to a service connection for left ear hearing loss is dismissed.

5.  The appeal regarding entitlement to an effective date earlier that September 6, 2007, for a grant of service connection for hemorrhoids is dismissed.  


REMAND

The Board finds that VA has not yet met its duties under the VCAA with respect to the reopened claim for service connection for a lumbar spine disorder and a cervical spine disorder.  In the present case, in light of the complaints noted in service, the history of continuity of symptomatology given by the Veteran, and the current medical evidence of lumbar spine and neck disabilities, the Board concludes that the Veteran should be afforded a VA examination to determine the nature and etiology of any current back and/or neck disabilities. See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran to be afforded a VA spine examination.  The claims file must be made available to and reviewed by the examiner, and the occurrence of this review should be noted in the report.  The examiner should specifically review the Veteran's service medical records and the post service treatment records.  The VA examiner is requested to offer a medical opinion as to the likelihood that any of the Veteran's currently diagnosed low back and/or neck disorders is related to the reported injury and treatment in service.  The examiner should specifically comment as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the currently found low back or neck disorder was incurred during service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  

2. The RO should thereafter review the additional evidence that has been obtained and determine whether the benefits sought on appeal may now be granted.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


